 

EXHIBIT 10.5

 

Option No.: _______

GENVEC, INC.

2011 OMNIBUS INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION AGREEMENT

 

GenVec, Inc., a Delaware corporation (the “Company”), hereby grants an option to
purchase shares of its common stock, par value $.001 (the “Stock”) to the
individual named below. The terms and conditions of the option are set forth in
this cover sheet and in the attachment (collectively, the “Agreement”) and in
the Company’s 2011 Omnibus Incentive Plan (the “Plan”).

 

Grant Date: June 1, 2012

 

Name of Participant: Paul H. Fischer, Ph.D.

 

Participant’s Employee Identification Number: _____-____-_____

 

Number of Shares of Stock Covered by Option: 150,000

 

Option Price per Share of Stock: U.S. $_____.___ (At least 100% of Fair Market
Value)

 

Vesting Schedule: Subject to the terms of this Agreement, fifty percent (50%) of
the shares of Stock covered by this option shall vest on the six month
anniversary of the Grant Date and the remainder of the shares of Stock covered
by this Option shall vest on the one-year anniversary of the Grant Date.

 

By signing this cover sheet, you agree to all of the terms and conditions
described in this Agreement and in the Plan, a copy of which is also attached.
You acknowledge that you have carefully reviewed the Plan, and agree that the
Plan will control in the event any provision of this Agreement should appear to
be inconsistent with the Plan. Certain capitalized terms used in this Agreement
are defined in the Plan, and have the meaning set forth in the Plan.

 

Participant:     (Signature)     Company:     (Signature)       Title:        
Attachment    

 

This is not a stock certificate or a negotiable instrument

 



 

 

GENVEC, INC.

2011 OMNIBUS INCENTIVE PLAN

 

NON-QUALIFIED STOCK OPTION AGREEMENT

 

Non-qualified Stock Option This option is not intended to be an incentive stock
option under Section 422 of the Internal Revenue Code and will be interpreted
accordingly.      Vesting

This option is only exercisable before it expires and then only with respect to
the vested portion of the option. Subject to the preceding sentence, you may
exercise this option, in whole or in part, to purchase a whole number of vested
shares, unless the number of shares purchased is the total number available for
purchase under the option, by following the procedures set forth in the Plan and
below in this Agreement.

 

Your right to purchase shares of Stock under this option vests as set forth in
the Vesting Schedule shown on the cover sheet, provided you then continue in
Service. You cannot vest in more than the number of shares covered by this
option. No additional shares of Stock will vest after your Service has
terminated for any reason except as set forth below.

    Term Your option will expire in any event at the close of business at
Company headquarters on the day before the tenth anniversary of the Grant Date,
as shown on the cover sheet.  Your option will expire earlier (but never later)
if your Service terminates, as described below.     Termination for
Cause If your Service is terminated for Cause, then you shall immediately
forfeit all rights to your option and the option shall immediately expire.     

Change in Control

 

Notwithstanding the vesting schedule set forth above, upon the consummation of a
Change in Control, this option will become 100% vested.     Notice of Exercise

When you wish to exercise this option, you must notify the Company by filing the
proper “Notice of Exercise” form at the address given on the form. Your notice
must specify how many shares you wish to purchase. Your notice must also specify
how your shares of Stock should be registered (in your name only or in your and
your spouse’s names as joint tenants with right of survivorship). The notice
will be effective when it is received by the Company.

 

If someone else wants to exercise this option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

 

2

 

 

Form of Payment

When you submit your notice of exercise, you must include payment of the option
price for the shares you are purchasing. Payment may be made in one (or a
combination) of the following forms:

·         Cash, your personal check, a cashier’s check, a money order or another
cash equivalent acceptable to the Company.

 

·         Shares of Stock which have already been owned by you and which are
surrendered to the Company. The value of the shares, determined as of the
effective date of the option exercise, will be applied to the option price.

 

·         By delivery (on a form prescribed by the Company) of an irrevocable
direction to a licensed securities broker acceptable to the Company to sell
Stock and to deliver all or part of the sale proceeds to the Company in payment
of the aggregate option price and any withholding taxes.

    Withholding Taxes You will not be allowed to exercise this option unless you
make acceptable arrangements to pay any withholding or other taxes that may be
due as a result of the option exercise or sale of Stock acquired under this
option.  In the event that the Company determines that any federal, state, local
or foreign tax or withholding payment is required relating to the exercise or
sale of shares arising from this grant, the Company shall have the right to
require such payments from you, or withhold such amounts from other payments due
to you from the Company or any Affiliate.  Subject to the prior approval of the
Company, which may be withheld by the Company, in its sole discretion, you may
elect to satisfy this withholding obligation, in whole or in part, by causing
the Company to withhold shares of Stock otherwise issuable to you or by
delivering to the Company shares of Stock.  The shares of Stock so delivered or
withheld must have an aggregate fair market value equal to the withholding
obligation and may not be subject to any repurchase, forfeiture, unfulfilled
vesting, or other similar requirements.     Transfer of Option During your
lifetime, only you (or, in the event of your legal incapacity or incompetency,
your guardian or legal representative) may exercise the option.  You cannot
transfer or assign this option.  For instance, you may not sell this option or
use it as security for a loan.  If you attempt to do any of these things, this
option will immediately become invalid.  You may, however, dispose of this
option in your will or it may be transferred upon your death by the laws of
descent and distribution.       Regardless of any marital property settlement
agreement, the Company is not obligated to honor a notice of exercise from your
spouse, nor is the Company obligated to recognize your spouse’s interest in your
option in any other way.

 

3

 

 

Retention Rights Neither your option nor this Agreement give you the right to be
retained or employed by the Company (or any of its Affiliates) in any capacity. 
The Company (and any Affiliate) reserve the right to terminate your Service at
any time and for any reason.     Shareholder Rights You, or your estate or
heirs, have no rights as a shareholder of the Company until a certificate for
your option’s shares has been issued (or an appropriate book entry has been
made).  No adjustments are made for dividends or other rights if the applicable
record date occurs before your stock certificate is issued (or an appropriate
book entry has been made).     Clawback

This Award is subject to mandatory repayment by you to the Company to the extent
you are or in the future become subject to any Company “clawback” or recoupment
policy that requires the repayment by you to the Company of compensation paid by
the Company to you in the event that you fail to comply with, or violate, the
terms or requirements of such policy.

 

If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the securities laws, and you knowingly
engaged in the misconduct, were grossly negligent in engaging in the misconduct,
knowingly failed to prevent the misconduct or were grossly negligent in failing
to prevent the misconduct, you shall reimburse the Company the amount of any
payment in settlement of this Award earned or accrued during the 12-month period
following the first public issuance or filing with the United States Securities
and Exchange Commission (whichever first occurred) of the financial document
that contained such material noncompliance.

    Adjustments In the event of a stock split, reverse stock split, stock
dividend, recapitalization, combination or reclassification of shares, spin-off,
or other similar change in capitalization or event, the number of shares covered
by this option and the option price per share shall be adjusted (and rounded
down to the nearest whole number) pursuant to the Plan.  Your option shall be
subject to the terms of the agreement of merger, liquidation or reorganization
in the event the Company is subject to such corporate activity.     Applicable
Law This Agreement will be interpreted and enforced under the laws of Delaware
other than any conflicts or choice of law rule or principle that might otherwise
refer construction or interpretation of this Agreement to the substantive law of
another jurisdiction.

 

4

 

 

The Plan The text of the Plan is incorporated in this Agreement by reference.  
    This Agreement and the Plan constitute the entire understanding between you
and the Company regarding this grant.  Any prior agreements, commitments or
negotiations concerning this grant are superseded; except that any written
employment, consulting, confidentiality, non-competition, non-solicitation
and/or severance agreement between you and the Company or an Affiliate, as
applicable, shall supersede this Agreement with respect to its subject matter.  
  Data Privacy

In order to administer the Plan, the Company may process personal data about
you. Such data includes, but is not limited to the information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as home address and business addresses and other contact
information, payroll information and any other information that might be deemed
appropriate by the Company to facilitate the administration of the Plan.

 

By accepting this option, you give explicit consent to the Company to process
any such personal data. You also give explicit consent to the Company to
transfer any such personal data outside the country in which you work or are
employed, including, with respect to non-U.S. resident grantees, to the United
States, to transferees who shall include the Company and other persons who are
designated by the Company to administer the Plan.

    Consent to Electronic Delivery The Company may choose to deliver certain
statutory materials relating to the Plan in electronic form. By accepting this
grant you agree that the Company may deliver the Plan prospectus and the
Company’s annual report to you in an electronic format. If at any time you would
prefer to receive paper copies of these documents, as you are entitled to, the
Company would be pleased to provide copies. Please contact the Executive
Director of HR and Administration or the Chief Financial Officer to request
paper copies of these documents.     Code Section 409A It is intended that this
Award comply with Code Section 409A or an exemption to Code Section 409A. To the
extent that the Company determines that you would be subject to the additional
20% tax imposed on certain non-qualified deferred compensation plans pursuant to
Code Section 409A as a result of any provision of this Agreement, such provision
shall be deemed amended to the minimum extent necessary to avoid application of
such additional tax. The nature of any such amendment shall be determined by the
Company. For purposes of this Award, a termination of Service only occurs upon
an event that would be a Separation from Service within the meaning of Code
Section 409A.

 

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

 

5

 

